    Case 2:17-cv-00651-AKK-WC Document 22 Filed 03/31/20 Page 1 of 1




          IN THE DISTRICT COURT OF THE UNITED STATES
              FOR THE MIDDLE DISTRICT OF ALABAMA
                       NORTHERN DIVISION

AARON KEITH REYNOLDS,                    )
                                         )
          Petitioner,                    )
                                         )
    v.                                   ) Civil Action No. 2:17cv651-AKK
                                         )
UNITED STATES OF AMERICA,                )
                                         )
          Respondent.                    )

                          ORDER ON MOTION

    Petitioner’s Motion for Rule 11 Sanctions (Doc. No. 17) is hereby DENIED.

    DONE this 31st day of March, 2020.



                          /s/ Wallace Capel, Jr.
                        WALLACE CAPEL, JR.
                        CHIEF UNITED STATES MAGISTRATE JUDGE
